Citation Nr: 1034316	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously declared 
against the claimant.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The appellant is the remarried former spouse of a deceased 
Veteran who had recognized service from January 1942 to October 
1944.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's attempt to reopen her 
claim for revocation of the forfeiture of entitlement to VA 
benefits previously declared against her.  She seeks to establish 
entitlement to Dependency and Indemnity Compensation (DIC) for 
the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a December 1975, VA determined that the appellant had 
forfeited her right to VA benefits, including death benefits.  
She was informed of this decision at that time, but did not file 
an appeal.  That decision is now final.  

2.  The evidence of record at the time of the December 1975 
action included a January 1952 VA field examination report, the 
appellant's December 1974 written statement, and an April 1975 VA 
field examination report.  

3.  Evidence received since the December 1975 action consists of 
the appellant's statements regarding the accuracy of the prior 
field examination reports, and a death certificate issued in 
February 1984.  

4.  Since the December 1975 decision that the appellant had 
forfeited her rights to VA benefits, evidence that relates to an 
unestablished fact necessary to substantiate the claim has not 
been presented or secured.


CONCLUSION OF LAW

Evidence received since the December 1975 action which determined 
that the appellant had forfeited her rights to VA death benefits 
is not new and material and the criteria for reopening the 
appellant's claim for legal entitlement to VA death benefits are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of 
the Veteran's death (DIC benefits), section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

In claims to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed her present claim in April 2008.  She was 
provided notice by letters dated April and June 2008.  These 
letters provided notification which substantially complied with 
the requirements of Quartuccio, Dingess, Hupp, and Kent, supra.  
The RO specifically informed the appellant of the prior 
forfeiture of entitlement to VA benefits previously declared 
against her in the June 2008 letter.  The case was subsequently 
adjudicated by a July 2008 letter action and the January 2009 
Statement of the Case (SOC).

VA has obtained all evidence available.  VA has also afforded the 
appellant the opportunity to present written statements, and 
evidence.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The appellant is the remarried former spouse of a deceased 
Veteran who had recognized service from January 1942 to October 
1944.  The service department certified that the Veteran was 
presumed to have been killed in action as of October 1944.  

A January 1952 VA field examination report determined that the 
appellant had entered into a marital relationship with another 
man (LR) as of August 1949.  Based on these facts, an April 1952 
VA decision held that the appellant was not the un-remarried 
widow of the deceased Veteran.  

In December 1974, the appellant filed a claim for death benefits 
based upon her marriage to the deceased Veteran.  In a December 
1974 written statement, she indicated that she had terminated her 
"love affair," (marital relationship) with LR as of October 
1974.  In April 1975, a VA field examination was conducted.  
After full investigation, the field examiner determined that LR 
and the appellant continued to live in a marital relationship as 
husband and wife.  Accordingly, in a December 1975 decision, the 
Compensation and Pension (C&P) Service determined that the 
appellant had forfeited all her rights, claims, and benefits 
under the laws administered by VA by knowingly, intentionally, 
and deliberately making materially false and fraudulent 
statements in support of a previously filed claim for death 
benefits.  In essence, C&P Service found that she misrepresented 
her true marital status.  The appellant did not appeal within one 
year of the decision, and thus, the decision regarding forfeiture 
became final. See 38 U.S.C.A.§§  4005(c), 7105; 38 C.F.R. §§ 
3.104, 19.118, 19.153, 20.1103.

The appellant subsequently inquired about VA benefits and was 
notified again of the forfeiture in letters dated March 1984 and 
September 1986.  In April 2008, she filed her present claim for 
DIC benefits.

Evidence received since the December 1975 decision includes 
written statements from the appellant.  A July 2008 letter from 
the appellant indicates that she believed that the field examiner 
manipulated the report and also stated that LR "was involved 
[in] marital misconduct has terminated his relationship to me on 
or before January 1, 1971."  This is in contrast to her prior 
statements made in 1974 indicating that the marital relationship 
to LR had terminated in October 1974.  The appellant's statements 
on her March 2009 substantive appeal (VA Form 9) assert the same 
facts.  The appellant also submitted a death certificate issued 
in February 1984, which reveals that LR died in August 1982.  
This document clearly indicates that LR was married at the time 
of his death and indicates that the appellant was his surviving 
spouse.  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed, unless evidence is 
inherently incredible or beyond competence of the witness.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The appellant's 
statements are inherently incredible based upon the evidence of 
multiple VA field examination reports and the 1984 death 
certificate listing her as the surviving spouse of LR.

The evidence received subsequent to the December 1975 decision is 
not "new and material" under the provisions of 38 C.F.R. § 
3.156.  While the evidence mentioned above constitutes new 
evidence, in the sense that it was not of record at the time of 
the previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for revocation of the forfeiture of VA death benefits.  In 
order to substantiate the claim, the appellant would have to 
produce new and material evidence on the issue of whether she 
committed fraud against VA regarding her marital status after the 
Veteran's death.  The evidence submitted since December 1975 does 
not relate to the appellant's fraudulent conduct or statements to 
VA at the time of the initial forfeiture of her VA benefits.  
Moreover, the 1984 death certificate supports the prior 
forfeiture by establishing the appellant's marital status as 
being remarried at that time.  See also Untalan v. Nicholson, 20 
Vet. App. 467 (2006) (presentation of new arguments based on 
evidence already of record at the time of the previous decision 
does not constitute the presentation of new evidence under 38 
U.S.C. § 5108). Thus, the appellant has not submitted any 
evidence which addresses this issue.

VA is under no obligation to conduct another investigation into 
these matters which occurred some decades ago.  Rather, the 
burden is upon the appellant to come forward with new and 
material evidence to show that she did not in fact commit fraud 
or submit false statements in support of a claim for VA death 
benefits.  The appellant's mere denial of having committed fraud 
is neither new nor material evidence sufficient to reopen the 
claim.  The decision of forfeiture was based on multiple pieces 
of evidence, including field investigations and interviews with 
multiple people in the appellant's community.

The Board finds that the evidence received in conjunction with 
the claim to reopen is not new and material, and does not serve 
to reopen the claim for revocation of a forfeiture of VA death 
benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Accordingly, the reopening of the claim for claim for revocation 
of the forfeiture of VA benefits previously declared against the 
claimant is not warranted.




ORDER

New and material evidence having not been received to reopen a 
claim for revocation of the forfeiture of VA benefits previously 
declared against the claimant, the claim remains final; the 
appeal is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


